DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
	2.	Claims 2, 9-30, 33, 35 and 37 have been cancelled.  Claims 1, 31, 32, and 34 have been amended.  Claims 1, 3, 4, 7, 8, 31, 32, 34 and 36 are currently under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 1, 3, 4, 7, 8, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “ Yelensky” for the reasons of record.
	Yelensky teaches a method for identifying T-cells that are antigen-specific for at least one neoantigen that is likely to be presented on surfaces of tumor cells of a subject. Peptide sequences of tumor neoantigens are obtained by sequencing the tumor cells of the subject. The peptide sequences are input into a machine-learned presentation model to generate presentation likelihoods for the tumor neoantigens, each presentation likelihood representing the likelihood that a neoantigen is presented by an MHC allele on the surfaces of the tumor cells of the subject. A subset of the neoantigens is selected based on the presentation likelihoods. T-cells that are antigen-specific for at least one of the neoantigens in the subset are identified. These T-cells can be expanded for use in T-cell therapy. TCRs of these identified T-cells can also be sequenced and cloned into new T-cells for use in T-cell therapy.  See abstract.
	Yelensky teaches identifying neoantigens and neoantigen specific T-cells. Yelensky teaches for T-cell therapy, the neoantigen-specific T-cells undergo expansion and/or new neoantigen-specific T-cells are genetically engineered. Yelensky teaches to genetically engineer new neoantigen-specific T-cells for T-cell therapy, the TCRs of the neoantigen-specific T-cells that were identified in vivo are sequenced. Next, these TCR sequences are cloned into an expression vector. The expression vector is then transfected into new T-cells. The transfected T-cells are expanded and the expanded T-cells are infused into the patient. See Example 10, ¶¶ 0534, 0607-0611 and Figure 29.
	Yelensky teaches isolation and sequencing of TCRs of neoantigen specific T-cells.  See pp. 116-117, Example 11, Figures 21 and 24 and Supplementary Table 6. 
	Yelensky teaches identification neoantigens to various MHC alleles. See ¶¶ 0179-0186, Example 10 and Tables, 2, 3 and 5.
	Yelensky teaches carrier for the composition comprising serum albumins and albumins as cryopreserving agents.  See ¶¶ 00208 and 0565.
	Yelensky teaches carriers for pharmaceutical compositions, including sodium chloride and potassium chloride solutions, which are crystalloid solutions.  See ¶¶ 0223.
	Although Yelensky does not explicitly teach combining a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky to identify two or more NeoTCR cell populations to different neoantigens comprising exogenous NeoTCRs, such as those described by Yelensky, and combine the two or more NeoTCR cell populations to the different neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the two or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment. 

	4.	Claim 1, 3, 4, 7, 8, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley” for the reasons of record.
	Bleakley teaches patient T cell receptors for targeting the neoantigen fusion protein Core Binding Factor, -subunit: Myosin Heavy Chain 11(CBF:MYH11) antigen for the treatment of acute myeloid leukemia (AML). Bleakley teaches transducing T-cells with the T-cell receptors.  See abstract, p. 26-4th paragraph to p. 58, Examples 5-8, and claims 1-110.
Bleakley teaches six T cell clones that recognize the HLA-B*40:01 specific epitope REEMEVEHEL (SEQ ID NO: 2). See Example 7 and Table 5. 
	Bleakley teaches isolating T cell receptors expressed by T-cells from patients that recognize the HLA-B*40:01 specific epitope REEMEVEHEL (SEQ ID NO: 2) that recognize and kill acute myeloid leukemia (AML) cells.   See Examples 1-7 and Tables 3-5. 
Bleakley teaches generating T-cells expressing the exogenous TCRs specific to SEQ ID NO: 2. See Example 7 and Figure 9.
Bleakley teaches four T cell clones that recognize the HLA-A*02:01 specific epitope (Q)LLAVTVHEL (SEQ ID NO: 1). See Example 8, Table 9, and Figure 10. 
Bleakley teaches a third epitope EEMEVEHEL (SEQ ID NO: 3) was recognized by clone D7.C24, which also recognizes SEQ ID NO: 2. See p. 94-2nd paragraph and Figure 10C.
Bleakley teaches neoTCRs can bind a CBF:MYH11-HLA complex wherein the HLA comprises HLA-A*02:0l; HLA-A*03:0l; HLA-A*11:0l; HLA-B*40:0l; HLA-B*44:02; HLA-B*40:02; or HLA-B*44:03. See p. 27-2nd paragraph and claims 34, 35, 95 and 96. 
Bleakley teaches that the cells of the invention may be combined together for therapeutic treatments.  See p. 59-last paragraph and p. 45-2nd paragraph. 
Bleakley teaches a T-cell clone specific for the RUNX1:RUNX1T1 neoantigen peptide.  See p. 7-3rd paragraph, p. 8-2nd paragraph, Example 8, Figure 1 and Figure 10B.
	Bleakley teaches that the pharmaceutical compositions can comprised saline or dextrose (crystalloid solutions) or serum albumin. See p. 62-4th paragraph.
	Bleakley teaches that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health. See p. 62-last paragraph.
	Although Bleakley does not explicitly teach combining a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and administer combinations of transgenic T-cells expressing the various TCRs to the various CBF:MYH11 neoantigen epitopes and/or RUNX1:RUNX1T1 neoantigen peptide taught by Bleakley because Bleakley teaches combinations for treatment and that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health.  One would have been motivated to target the different CBF:MYH11 and/or RUNX1:RUNX1T1 neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the two or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment.

5. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “ Yelensky” as applied to claims 1, 3, 4, 7, 8, and 36 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth” for the reasons of record.
Yelensky teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches that development of entirely new types of receptors is time consuming, expensive, and fails to take advantage of the fact that, through development of the endogenous T cell repertoire, the body naturally produces TCRs that bind almost any possible antigenic target. The ability to obtain human T cells and replace their endogenous TCR with a TCR having a desired antigen specificity could be transformative in the development and application of adoptive T cell therapies.  See ¶ 0002.
	Roth teaches methods of inserting heterologous TCRs into an endogenous TRAC or TRBC locus.  See abstract, Figures 1-3, and claims 1-74.
	Roth teaches inserting a heterologous NeoTCR specific for a NY-ESO-1 melanoma neoantigen into the endogenous TRAC or TRBC locus. See Examples-pp. 36-44.
	Roth teaches that both the TCR- and TCR-β chains can be knocked in simultaneously in a single multiplexed round of editing (Figure 2). This is similar to the targeting strategy in Figure la and Figure 1b, except that at both the TCR- and TCR-β constant loci, only the variable regions of the desired antigen specific TCR are inserted. This has the benefit of both reducing the total size of the insertions (from one 1.5 kbp insertion to two 500 bp insertions), but also means that any T cell expressing both chains of the desired antigen specific TCR will have both its previously recombined endogenous TCR- and TCR-β chains knocked out, preventing the potentially undesirable pairing of an inserted antigen specific TCR- chain with an endogenous TCR-β chain for example. See ¶ 0002.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky and Roth and use the methods of Roth to integrate NeoTCR of Yelensky and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or TRBC locus because, as taught by Roth, it is more efficient than engineering completely novel neoantigen receptors and eliminates the endogenous TCRs that may interfere with the activity and function of the inserted Neo-TCR. 

6. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley”, as applied to claims 1, 3, 4, 7, 8, and 36 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth” for the reasons of record.
Bleakley teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and Roth and use the methods of Roth to integrate NeoTCR of Bleakley and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or TRBC locus because, as taught by Roth,  it is more efficient than engineering completely novel neoantigen receptors and eliminates the endogenous TCRs that may interfere with the activity and function of the inserted Neo-TCR. 

 Response to Arguments
	7.	Applicant argues that as the Examiner is aware, nonobviousness can be demonstrated “when an invention ‘yield[s] more than predictable results.’” Millennium Pharms., Inc. v. Sandoz Inc., 862 F.3d 1356, 1368 (Fed. Cir. 2017) (quoting Crocs, Inc. v. Int'l Trade Comm'n, 598 F.3d 1294, 1309 (Fed. Cir. 2010)). Specifically, results of an unexpected nature are relevant to the obviousness inquiry because “[u]nexpected results are useful to show the improved properties provided by the claimed compositions are much greater than would have been predicted.” Id. (quoting Leo Pharm. Prods., Ltd., 726 F.3d 1346, 1358 (Fed. Circ. 2013)).
Applicant respectfully submits that the instant application demonstrates that the claimed compositions, which comprise combinations of at least three of the recited NeoTCR cell populations, have unexpectedly superior properties (e.g., cytotoxicity) when compared to either single NeoTCR cells or what would be expected of combinations of single NeoTCRs. Example 19, among other data, demonstrates the surprising results obtained when the claimed composition was tested for evaluating cytotoxic activity:

As shown in Figure 6A, the NeoTCR Products that comprise a single population of NeoTCR Cells have varying abilities to control the growth of the tumor cells. However, it was a surprise to find that NeoTCR Products that comprise three populations of NeoTCR Cells (1.¢., the NeoTCR Product comprise three distinct populations of NeoTCR Cells, each population expressing a different NeoTCR) not only have an enhanced ability to control the growth of tumor cells but that the three different NeoTCR Cell populations in fact work together to elicit a synergistic effect to control the growth of the tumor cells (Figure 6B; the only cell growth seen in this figure is the growth of the tumor cells in the presence of media only without a NeoTCR Product). 

See the instant application at page 108, lines 29-34, and page 109, lines 1-3. Figure 6B, for example, shows that every combination had the ability to control the growth of the tumor cells well beyond that observed for a single NeoTCR cell population
Applicant also submits that the tumor control achieved by the claimed compositions does not merely reflect an addictive effect. As shown in Figures 7A and 8A, among other data, single NeoTCR populations were not able to control the tumor growth (e.g., at 120h), instead allowing for proliferation of the tumor cells. Even if the single NeoTCR population included a higher number of cells (e.g., a 3-fold increase by combining three NeoTCR populations), a person of ordinary skill in the art would not expect significant tumor control because the tumor cells have exhibited the ability to overcome the NeoTCR-based cytotoxity. The claimed compositions, however, were surprisingly able to control their proliferation even at these later time points.
	Applicant argues that in addition, the instant application demonstrates that this unexpected cytotoxic effect occurs in presence of reduced quantities of each NeoTCR cell population:
Based on the identification of different NeoTCRs, NeoTCR Products were made as described in Figure 5. As shown, NeoTCR Cells were cocultured with autologous tumor cell line at product to target ratio (P:T) of 10:1. The NeoTCR Cells were tested as single NeoTCR Product or as a 3 NeoTCR Product composed 1/3 of each one of the 3 NeoTCRs. The NeoTCRs tested in combination targeted different neoepitopes and/or HLAs. 

See the instant application at page 108, lines 11-14. Applicant submits that even if the Examiner is correct that one of skill would have been motivated to combine cell populations, which Applicant does not concede, the Examiner has not identified any teaching that would suggest that the number of cells could be reduced when combining two or more cells, yet achieve improved activity. Thus, the person of ordinary skill in the art would recognize that the claimed compositions have superior and unexpected properties.
Applicant argues in view of the foregoing, neither Yelensky nor Bleakley, alone or in combination, can render the claims obvious. Applicant respectfully submits that Roth does not remedy the deficiencies of Yelensky or Bleakley. Accordingly, Applicant request withdrawal of the instant rejections.

Applicant’s arguments have been considered, but have not been found persuasive.  The claims are broadly drawn to a first, second and third NeoTCR cell population comprising a first, second, and third patient derived NeoTCR that binds a first, a second, and a third neoantigen. The claims are not limited to a particular NeoTCR, a particular neoantigen, nor a particular cell population type.  T-cell receptors are very diverse in structure. See Arstila et al. (Science 29 Oct. 1999 286: 958-961, of record), in particular, the abstract.  Thus, the claims are drawn to three very broad genera of NeoTCR cell populations.  
The evidence of nonobviousness must be commensurate in scope with the claims to rebut the prima facie case of obviousness.  See MPEP 716.02 (d).  The cited evidence uses T cells expressing  several combinations of NeoTCRs.  However, the claims are not limited to any of the NeoTCRs used or expressing the NeoTCRs in T cells.  Given that the presented evidence relates to only several combinations of NeoTCRs expressed in T cells, none of which are specifically claimed, and given the breadth of the genera of NeoTCR cell populations claimed, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. Additionally, regarding using reduced quantities of each NeoTCR cell population, using one third of each three population would add up to a total NeoTCR cell population equal to that of the single NeoTCR cell population. See Figure 5. Thus, the total population of NeoTCR cells is not reduced. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Additionally,  it is noted that to rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art, which has not explicitly been done.  See MPEP 716.02(e). Thus, the rejections are maintained for the reasons of record.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 34 recites the limitation "[t]he composition of claim 2" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 2 is cancelled.

Conclusion
9.	All other rejections and objections set forth in the Office Action of October 29, 2021 are withdrawn in view of Applicant’s amendments and arguments
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642